Case 1:20-cv-00094-JTN-SJB ECF No. 39 filed 07/22/20 PageID.524 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MICHIGAN
                            Southern Division

 TROY WILLIAM TINGLEY

                     Plaintiff,
                                           Case No. 1:20-cv-00094

 Vs                                        Honorable Janet T. Neff

                                           Magistrate Salley J. Berens


 STATE OF MIGHIGAN, et al

                     Defendants


 CHRISTOPHER M. WIRTH (P70174)             NEIL A. GIOVANATTI (P82305)
 Attorney for Plaintiff                    Cassandra Drysdale-Crown (P64108)
 CORE LEGAL PLC                            Assistant Attorneys General
 250 Monroe Avenue NW, Suite 400           Attorneys for State Defendants
 Grand Rapids, MI 49503                    Health, Education, & Family Service
 D: (616) 855-2145                         Division
 F: (616) 879-0400                         PO Box 30758
 CWirth@CoreLegalPLC.com                   Lansing, MI 48909
                                           (517) 335-7603
                                           giovanattin@michigan.gov
 DAN E. BYLENGA (P32154)                   drsydalecrown@michigan.gov
 Attorneys for YWCA Defendants
 Chase Bylenga Hulst PC
 25 Division Ave S Ste 500                 NICOLE LUSTER
 Grand Rapids, MI 49503                    Defendant
 (616) 608-3061                            Pro Se
 dan@chasebylenga.com
                                           CINDY L. SHACKLETON
                                           Defendant
                                           Pro Se


                              MOTION FOR LEAVE
                             TO AMEND COMPLAINT




                                     1
Case 1:20-cv-00094-JTN-SJB ECF No. 39 filed 07/22/20 PageID.525 Page 2 of 3



                                            Motion

         Plaintiff moves the court to grant leave to file his first Amended Complaint,

 attached hereto as Exhibit A, pursuant to Rule 15(a) of the Federal Rules of Civil

 Procedure. In support, Plaintiff states the following:

     1. Rule 15(a) of the Federal Rules of Civil Procedure provides that "[t]he court

  should freely give leave [to amend] when justice so requires." Fed. R. Civ. P. 15(a)(2).

     2. Rule 15 reinforces "the principle that cases 'should be tried on their merits rather

  than the technicalities of pleadings.'" Moore v. City of Paducah, 790 F.2d 557, 559 (6th

  Cir. 1986) (quoting Tefft v. Seward, 689 F.2d 637, 639 (6th Cir.1982)).

     3. The grant or denial of a request to amend a complaint is left to the broad

  discretion of the trial court. Gen'l Elec. Co. v. Sargent & Lundy, 916 F.2d 1119, 1130

  (6th Cir. 1990).

     4. In exercising this discretion, the trial court may consider such factors as "undue

  delay, bad faith or dilatory motive on the part of a movant, repeated failure to cure

  deficiencies by amendments previously allowed, undue prejudice to the opposing party

  by virtue of allowance of the amendment [and] futility of the amendment[.]" Foman v.

  Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962). See also Brumbalough

  v. Camelot Care Ctrs., Inc., 427 F.3d 996, 1001 (6th Cir. 2005).

     5. In the instant case, this is Plaintiff’s first request to amend his complaint.

     6. The proposed Amended Complaint clarifies the causes of action and alleges

  substantially more factual specificity supporting each cause of action, whereby

  supporting that this lawsuit will survive a motion to dismiss if brought on by the

  Defendants.



                                               2
Case 1:20-cv-00094-JTN-SJB ECF No. 39 filed 07/22/20 PageID.526 Page 3 of 3



     7. State Defendants and YWCA Defendants each filed Pre-Motion Conference

  Requests prior to the case assignment to the Magistrate.

     8. Plaintiff’s proposed Amended Complaint does not unduly prejudice Defendants

  as it resolves several issues raised in their Pre-Motion Conference Requests, including

  removing Defendants MDHHS, Kent County – MDHHS and Cottrell.

     9. Granting Plaintiff’s request will not prejudice Defendants as none of the

  Defendants have filed dispositive motions to date.          Entering Plaintiff’s proposed

  Amended Complaint creates efficiency for the Defendants and the court by addressing

  the facts and causes of action contained in the Amended Complaint rather than the

  original Complaint.

     10.        Plaintiff has not acted with undue delay as there are numerous Defendants

  in this action, and thousands of pages of case reports, professional reports, state policies,

  and transcripts which needed to be reviewed and considered in pleading the amended

  allegations and causes of action in the proposed Amended Complaint.

     11.        Additionally, Plaintiff has not acted in bad faith as Plaintiff’s counsel was

  in communication with counsel for the State Defendants and YWCA Defendants

  regarding the intent to amend the complaint and agreement not to seek discovery upon

  the Defendants until such time as this motion was brought.

     WHEREFORE, Plaintiff requests that the court grant leave to amend his complaint

  and enter the Amended Complaint attached hereto as Exhibit A.


 Dated: July 21, 2020.                          s/ Christopher M. Wirth (P70174)
                                                        CORE LEGAL PLC
                                                        250 Monroe Avenue NW, Suite 400
                                                        Grand Rapids, MI 49503
                                                        (616) 855-2145

                                               3
